DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
1.  A filter medium for filtration of an air stream, comprising: 
a non-woven comprising a single-layer fiber composite having a first structure of bicomponent fibers and a second structure of continuous bicomponent fibers…
wherein the bicomponent fibers of the first structure and the continuous bicomponent fibers of the second structure each comprise at least two polymer components,
wherein the at least two polymer components of each of the bicomponent fibers of the first structure and the continuous bicomponent fibers of the second structure differ in melting point by at least 15 degrees and have a cover-core fiber structure…Emphasis added.
Claim 1 is indefinite because it does not indicate the unit of temperature measurement for the difference in melting point between the two polymer components.  To overcome this rejection, claim 1 could be amended to indicate that the difference is measured in degrees Celsius, Fahrenheit, or some other temperature scale.
Claims 4–19 are indefinite because they depend from claim 1.
Additionally, claim 6 recites:
6.  The filter medium according to claim 1, wherein the bicomponent fibers of the first structure comprise staple fibers, spun-bonded nonwoven filaments, or meltblown filaments.  Emphasis added.

Claim 6 is indefinite because the italicized language sets forth a Markush group using the open-ended transitional phrase “comprise” rather than closed language.  See MPEP 2173.05(h) (A Markush grouping is a closed group of alternatives; if a Markush group recites a material selected from an open list of alternatives, the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim).
To overcome this rejection, claim 6 could be amended to read:
6.  The filter medium according to claim 1, wherein the bicomponent fibers of the first structure are selected from the group consisting of 

Claim 7 recites:
7.  The filter medium according to claim 1, wherein the first structure is thermally, mechanically, or chemically hardened.  Emphasis added.

Claim 7 is indefinite because the italicized language is a Markush group set forth using the open-ended transitional phrase “is” rather than closed language.  See MPEP 2173.05(h).  To overcome this rejection, claim 7 could be rewritten using the closed transitional phrase “consisting of.”
Claim 9 recites:
9.  The filter medium according to claim 1, wherein the first structure comprises an electret functionality, an antimicrobial finish, and/or a coloration.  Emphasis added.

Claim 9 is indefinite because the italicized language sets forth a Markush group using the open-ended transitional phrase “comprises” rather than closed language.  See MPEP 2173.05(h).  To overcome this rejection, claim 9 could be rewritten using the closed transitional phrase “consisting of.”
Claim 12 recites:
12.  The method for producing a filter medium according to claim 11, wherein in step (d) the fiber composite is pressed and/or thermally bonded and/or thermally calibrated and/or post-treated.  Emphasis added.

Claim 12 is indefinite because the italicized language is a Markush group set forth using the open-ended transitional phrase “is” rather than closed language.  See MPEP 2173.05(h).  To overcome this rejection, claim 12 could be rewritten using the closed transitional phrase “consisting of.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5–16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pike et al., US 5,597,645 in view of Schultink et al., US 2004/0083695 A1.
Regarding claim 1, Pike discloses a filter media used to purify gaseous fluids, including air.  See Pike col. 2, ll. 66–67, col. 16, ll. 30–38.  The filter media comprises a spunbond fiber web, manufactured from continuous spunbonded bicomponent fibers.  Id. at col. 6, ll. 44–53.  The bicomponent fibers can have a side-by-side or sheath-core configuration.  Id. at col. 3, ll. 51–56.  With either configuration, the fibers comprise two components—a higher melting point component and a lower melting point component.  Id. at col. 5, l. 31–col. 6, l. 42.  The higher melting point component has a polymer that melts at a higher temperature than the polymer of the lower melting point component.  Id.  
In one embodiment, the spunbond fiber web is manufactured by depositing continuous spunbond bicomponent fibers onto a forming surface, producing an unbonded web.  Id. at col. 6, ll. 44–53, col. 7, ll. 35–65.  The unbonded web is then bonded by heating the web to melt the low melting point component, so that adjacent fibers adhere to one another.  Id. at col. 7, ll. 48–64.  The bonded web is then further processed to produce the finished filter media.  Id. at col. 8, l. 44–col. 9, l. 22.  
In this embodiment, the bonding process can be configured to produce a pore size gradient within the spunbond fiber web.  See Pike col. 8, ll. 13–27.  With a gradient, the web comprises an upper sublayer having larger pores than a lower sublayer having smaller pores.  See Pike col. 8, ll. 13–27.  In this way, the upper sublayer acts as a prefilter to remove larger particles from the gas, while the lower sublayer removes smaller particles.  Id.
In another embodiment, the filter media is manufactured by sequentially depositing multiple sublayers onto one another, and then bonding the web together to form a pore-size gradient in the filter media.  See Pike col. 10, ll. 7–23.  
The filter media described in Pike is now mapped to the claimed invention.
The filter media corresponds to the claimed “filter medium for filtration of an air stream.”  See Pike col. 2, ll. 66–67, col. 16, ll. 30–38.
The bonded spunbond fiber web, in either embodiment, is the “non-woven comprising a single-layer composite.”  See Pike col. 6, ll. 44–46.  The spunbond fiber web is a single-layer, because it is bonded to form a uniform nonwoven web.  Id. at col. 5, ll. 13–19.  It is a composite because it has a gradient structure with an upper, large pore size sublayer and a lower, small pore size sublayer.  Id. at col. 8, ll. 12–27.  The upper sublayer corresponds to the “first structure.”  Id.  It has bicomponent fibers, because the spunbond fiber web is manufactured from spunbond bicomponent fibers.  Id. at col. 6, ll. 44–53.  The lower sublayer is the “second structure.”  Id. at col. 8, ll. 12–27.  It has continuous bicomponent fibers, because the spunbond fiber web is manufactured from continuous spunbond bicomponent fibers.  Id. at col. 6, ll. 44–53, col. 7, ll. 36–47.  Note that under the broadest reasonable interpretation, the bicomponent fibers in the upper sublayer (the “first structure”) correspond to the “bicomponent fibers” even though these fibers are continuous, because the claim does not specify that the “bicomponent fibers” are discontinuous.  This interpretation is reasonable in light of the specification, because Applicant’s disclosure says that the “bicomponent fibers of the first structure can be…spun-bonded non-woven filaments.”  See Spec. filed Apr. 08, 2020 (“Spec.”) [0018].
The upper sublayer is spun with the lower sublayer in the first embodiment, because the fibers of the spunbond fiber web are deposited onto a forming surface and then bonded to produce the gradient structure.  See Pike col. 6, ll. 44–53, col. 7, ll. 35–65, col. 8, ll. 13–27.  The upper sublayer is spun with the lower sublayer in the second embodiment, because the sublayers are sequentially deposited and then bonded together.  Id. at col. 10, ll. 7–23.
In both embodiments, the bicomponent fibers of the upper sublayer and lower sublayers each comprise at least two polymer components, because the spunbond bicomponent fibers have a high melting polymer and a low melting polymer.  See Pike col. 6, ll. 44–53.
The two polymer components for each sublayer have a cover-core or side-by-side fiber structure, because the spunbond bicomponent fibers can have a side-by-side or sheath-core configuration.  See Pike col. ll. 3, 50–53.
The higher and lower melting polymer components in each of the upper and lower sublayers are polymers of the same type, because the higher and lower melting point components can be made from polyolefins.  See Pike col. 5, ll. 65–67.  
Pike’s filter media, in either embodiment, differs from claim 1, because it fails to disclose that the high and low melting polymers differ in melting point by at least 15 degrees, as required by the claim.  
But Pike teaches that, during the bonding process, the unbonded web is heated so that the low melting component polymer melts, but the high melting component polymer does not.  See Pike col. 7, ll. 48–65.  Bonding the fiber web in this manner is intended to produce a low-density nonwoven web.  Id. at col. 5, ll. 13–29.  This bonding process would be successful using a variety of bicomponent fibers, including spunbond, air-laid or wet-laid filaments.  Id.
In the analogous art filtration media, Schultink discloses a nonwoven filter material comprising bicomponent fibers that are used to bond the material.  See Schultink [0072].  The bicomponent fibers comprise a high melting point polymer component (in [0072], the core polymer) and a low melting point polymer (the sheath polymer).  Id.  The higher melting point polymer should have a melting point that is at least 5°C (41°F) higher than the lower melting point polymer.  Id.  This aids in bonding the web to produce a less compacted, more open and breathable structure.  Id.  In one embodiment, the low melting point polymer is polyethylene that melts at 121°C while the high melting point polymer is polypropylene that melts at 161 to 163°C.  Id. 
It would have been obvious to use routine experimentation to determine the optimal difference in melting point between the low and high melting point component polymers in Pike’s filter media.  See MPEP 2144.05(II).  The difference in melting point is a result effective variable because Schultink teaches that it effects the density and breathability of the filter material.  See Schultink [0072].  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed range of a melting point difference of at least 15 degrees, because Schultink says that the difference should be at least 41°F, with an embodiment where the difference is between 40 to 42°C (low melting polymer is polyethylene that melts at 121°C ; high melting point polymer is polypropylene that melts at 161 to 163°C).  Id.  Note that in Pike, the low melting point polymer can be polyethylene with the high melting point polymer being polypropylene, which are the same materials described in Schultink.  See Pike col. 6, ll. 13–22; Schultink [0072].  Also, Pike requires that its filter media has a low density, while Schultink teaches that the melting point difference is effective to produce a less compacted filter structure.  See Pike col. 5, ll. 13–30; Schultink [0072].  And Pike says that its bicomponent fibers can be made from a variety of materials, including spunbond, air-laid or wet-laid filaments.  Id.  Therefore, a person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed range, even though Schultink’s fibers are air-laid.  See Schultink [0072], [0114].
Regarding claim 5, in either embodiment of Pike, the polymer components comprise polyolefins.  See Pike col. 5, ll. 65–67.  
Regarding claim 6, in either embodiment of Pike, the bicomponent fibers of the upper, large pore sublayer comprise spun-bonded nonwoven filaments.  See Pike col. 5, ll. 44–53, col. 8, ll. 13–27.
Regarding claim 7, in either embodiment of Pike, the upper, large pore sublayer is thermally bonded.  See Pike col. 7, ll. 48–65.
Regarding claim 8, in either embodiment of Pike, the upper, large pore sublayer comprises at least 30% by weight bicomponent fibers, because all of the fibers in the upper sublayer are bicomponent fibers.  See Pike col. 1, l. 66–col. 2, l. 9.
Regarding claim 9, in either embodiment of Pike, the upper, large pore sublayer comprises an electret functionality or a coloration.  See Pike col. 8, ll. 28–43, col. 10, ll. 17–23.  
Regarding claim 10, in either embodiment of Pike, the filter media in Pike can have a basis weight from 0.25 to 15 ounce per square yard (osy), which coverts to 8.4 to 508 g/m2.  See Pike col. 3, ll. 37–42.  The prior art range overlaps with the claimed range of 20 to 150 g/m2, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  Also, Pike provides examples where the filter media has a basis weight of 0.6, 1 and 3 osy, which coverts to around 17, 33, and 101 g/m2, respectively.  See Pike Table 2, col. 13, ll. 12–30.  These numerical values are within the claimed range.  
Regarding claim 11, the filter media in the first embodiment of Pike is manufactured by extruding polymer components through a bicomponent fiber spinneret 18 to form a bicomponent fiber, spinning the bicomponent fibers onto a forming surface 26 to form a non-woven web, and then hardening the web through a bonding process.  See Pike col. 6, ll. 36–65.  The bonding process creates a pore size gradient structure with multiple sublayers of the filter media having different pore sizes.  See Pike col. 8, ll. 13–27.  The upper sublayer with large pores corresponds to the “first structure” and the lower sublayer with smaller pores corresponds to the “second structure” as noted in the rejection of claim 1 above.  
The method of the first embodiment differs from claim 11, because it does not explicitly disclose whether the upper or lower sublayer is manufactured first.  But, it is not critical which sublayer is generated first, as long as the gradient structure is produced.  See Pike col. 8, ll. 13–27.  Therefore, it would have been obvious for the upper, large pore sublayer to be the first set of spunbond fibers deposited onto the forming surface 26.
With this modification, the process of the first embodiment teaches the limitations of claim 11, because the step where the bicomponent fibers of the large pore size sublayer are extruded from the spinneret 18 is step “(a) producing the first structure.”  The step where these fibers are fed onto the forming surface 26 is step “(b) feeding the first structure into a spun-bonded nonwoven plant.”  The step where fibers continue to form on the forming surface 26, with these fibers forming the small pore size sublayer is step “(c) spinning the first structure with a second structure to form a fiber composite.”  The step where the nonwoven web is bonded is step “(d) hardening the fiber composite.”
Additionally, the filter media in the second embodiment of Pike is manufactured by sequentially depositing the sublayers, and then hardening the nonwoven web in a bonding process.  See Pike col. 10, ll. 7–23.  This process teaches all of the method steps in claim 11, except that it does not explicitly disclose that the upper sublayer (the “first structure”) is formed before the lower sublayer.  But it is not critical whether the larger or smaller pore size section (i.e., upper or lower sublayer) is formed first, as long as the sublayers are formed sequentially to produce the gradient.  Id.  Therefore, it would have been obvious for the upper sublayer to be formed before the lower sublayer.  
Regarding claim 12, the filter medium produced in either embodiment of Pike is thermally bonded to bond the filter media, and post treated to give it colorant and electrostatic charge.  See Pike col. 7, ll. 36–47, col. 8, ll. 28–43, col. 10, ll. 7–23.
Regarding claim 13, Pike teaches the limitations of claim 11, as explained above.
Pike differs from claim 13 because it fails to disclose that manufacturing process comprises spinning the second structure onto both sides of the first structure, as claimed.
But, in the both embodiments of Pike, the filter media comprises multiple sublayers or sublayers that are sequentially formed and then bonded to form the filter media.  See Pike col. 10, ll. 7–23.
It would have been obvious for the filter media to comprise three sublayers, because the reference suggests that multiple sublayers can be used to form the filter media.  See Pike col. 8, ll. 13–27, col. 10, ll. 7–23.  With this modification, the middle layer would correspond to the “first structure” and the two outer layers would correspond to the “first structure.”
Regarding claim 14, the filter media in either embodiment of Pike can be used in an HVAC filter, automobile air filter, respirator filter, facemask filter, etc..  See Pike col. 16, ll. 30–38.  The filter element in any of these applications corresponds to the “filter element.”  The filter media can also be pleated.  Id. at col. 9, ll. 50–54.  
The limitation requiring that the “filter element is for a filter cassette” fails to patentably distinguish over the prior art because it describes the intended use, rather than the structure of the claimed device.  See MPEP 2114(II).  Also, the “filter cassette” does not receive patentable weight, because it is a non-positively recited element of the claimed device.  See MPEP 2115.
Regarding claim 15, the filter element is used as a particle filter for filtration of air, because HVAC filters, automobile air filters, respirator filters and facemask filters filter particulate matter from air.  See Pike col. 16, ll. 30–38.
Regarding claim 16, in either embodiment of Pike, the upper, large pore size sublayer comprises at least 50% by weight bicomponent fibers, because all of the fibers in the upper sublayer are bicomponent fibers.  See Pike col. 1, l. 66–col. 2, l. 9.
Regarding claim 18, in either embodiment of Pike, the continuous bicomponent fibers of the lower, small pore size sublayer are stretched in engagement with the upper, large pore size sublayer, because the bicomponent fibers are extruded through extruder 18, drawn and crimped during manufacturing.  See Pike col. 6, ll. 44–65.
Regarding claim 19, in either embodiment of Pike, the continuous bicomponent fibers of the lower, small pore size sublayer penetrate the upper, large pore size sublayer, because the filter media is heated to melt the low melting point polymer to bond the fibers together.  See Pike col. 7, ll. 47–65.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pike et al., US 5,597,645 in view of Schultink et al., US 2004/0083695 A1 in further view of Gillingham et al., US 2003/0037675 A1.
Regarding claim 4, the prior art teaches the limitations of claim 1, as explained above.
Pike differs from claim 4, because it fails to disclose that the bicomponent fibers in the upper and lower sublayers have different fiber diameters.
But in the second embodiment of Pike, the upper and lower sublayers are sublayers which are deposited onto one another, and then bonded together.  See Pike col. 10, ll. 7–23.  The sublayers have different inter-fiber pore sizes to create a pore size gradient.  Id.
In the analogous art of gas filters, Gillingham teaches, within a nonwoven filter media layer, inter-fiber pore size can be reduced by reducing fiber diameter.  See Gillingham [0187].
Therefore, because Pike’s sublayers have different inter-fiber pore sizes, and adjusting fiber diameter is one known way of changing the pore size in a nonwoven filter layer, it would have been obvious to produce the pore size gradient in Pike by manufacturing one of the sublayers with larger diameter fibers than the other layer.



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pike et al., US 5,597,645 in view of Schultink et al., US 2004/0083695 A1 in further view of Walls et al., US 2011/0174158 A1. 
Regarding claim 17, Pike teaches the limitations of claim 10, as explained above.
Pike differs from claim 17, because it does not explicitly disclose the basis weight of the upper, large pore size sublayer of the filter media.
But Pike teaches that the filter media has a basis weight ranging from 0.25 to 15 ounce per square yard (osy), which coverts to 8.4 to 508 g/m2.  See Pike col. 3, ll. 37–42.  
In the analogous art of air filtration, Walls teaches that the basis weight for a filter media layer is a result effective variable because it affects pressure drop.  See Walls [0096].  Note that the formula provided in Walls relates pressure drop with solidity.  Basis weight is a common metric in the art for solidity.  Id. at [0095].
It would have been obvious to use routine experimentation to determine the optimal basis weight for the upper, large pore size sublayer in Pike’s filter media, to optimize pressure drop.  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed pressure range of 40 to 80 g/m2, because the filter media in Pike has a basis weight ranging from 8.4 to 508 g/m2.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776